DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 were originally presented having a filing date of 15 January 2019 and claiming priority to Japanese application number JP-2018-005488, filed 17 January 2018.
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent, Japanese application number JP-2018-005488, filed 17 January 2018.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 15 January 2019  and 12 November 2019, comply with 37 C.F.R. 1.197.  Accordingly, the IDSs have been considered by the Examiner.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings, filed 15 January 2019, are accepted by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
 "an association unit configured to store actual image data …  " in claim 1, Ln. 2;
an action history storage unit configured to extract and store a barrier condition …” in claim 1, Ln. 7; 
“a movement plan creation unit configured to create a movement plan …” in claim 1, Ln. 11; 
“ a barrier detection unit configured to quantify a degree of a barrier … “ in claim 2, Ln. 3; and
“ a display unit configured to display … “ in claims 5-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. A discussion of the subject matter not properly described in the application is included below.
Claim 1 is rejected under 35 U.S.C. 112(a), because the limitations " invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function.  With regard to “
Claim 2 is rejected under 35 U.S.C. 112(a) because the limitation “invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. With regard to “.
Claims 3 and 4 are rejected under 35 U.S.C. 112(a) as dependent upon claim 1.
Claims 5-12 are rejected under 35 U.S.C. 112(a) because the limitation " invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. With regard to “ to perform the claimed function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “an association unit configured to … ,“ “an action history storage unit configured to … ,“ “a movement plan creation unit configured to … ,“ “a barrier detection unit configured to  … ,“ and “a display unit configured to … “ invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Further, for a computer implemented 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer functions.   With regard to “an association unit … “ in claim 1, the specification (pg. 8) discloses that the barrier information data base serves as an association unit, but the specification provides no structure and/or no algorithm nor detail about how the association unit is configured to store image data.  With regard to “an action history storage unit … “ in claim 1, the specification (pg. 8) discloses that the barrier information data base serves as an association unit, but the specification provides no structure and/or no algorithm nor detail about how the association unit is configured to store image data.  With regard to “a movement plan creation unit …. “ in claim 1, the specification (pg. 8-9) discloses that the recommended a barrier detection unit … “ in claim 2, the specification (pg. 8-9) discloses that the cloud system 7 includes the barrier qualification processing unit 11 serving as the barrier detection unit, but the specification provides no structure and/or no algorithm nor detail about how the barrier detection unit quantifies a degree of a barrier.  
Finally, with regard to “a display unit configured to … “ in claims 5-12, the specification (pgs. 5-6, 8 and 16) merely repeats the language “display unit” without disclosing any associated structure to perform the claimed function.  
Therefore, the claims 1, 2 and 5-12 are indefinite and are rejected under 35 U.S.C. 112(b).  Claims 3 and 4 are rejected as being dependent upon claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Does claim 1 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claim 1 is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claim 1, the system is a mental process that can be performed in the mind and, therefore, an abstract idea.  In particular, claim 1 recites the abstract ideas of 
“extract[ing] and stor[ing] a barrier condition, which constitutes a criterion for passability and impassability … ,” and
creat[ing] a movement plan for the wheelchair user based on the barrier condition … .”  These recitations merely consist of selecting and storing the barrier condition, and creating a movement plan based upon the barrier condition.  This is equivalent to a person selecting, assessing and memorizing a barrier condition based upon a determination of the passability of the movement plan, and mentally planning the movement based upon the barrier condition.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, observing the barriers along many routes, could mentally note which routes are passable or not, and route the wheelchair based on this mental note.  The mere nominal recitations that the barrier condition is extracted and stored at the “action history storage unit,” that the movement plan is created at the “movement plan creation unit,” and that the actual image data is stored at the “association unit,” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that 
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 1 further recites the additional element of “stor[ing] actual image data of a location corresponding to a predetermined position on a map … .”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “stor[ing] actual image data … “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amounts to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual observing the image of the barrier location.  
Claim 1 still further includes the additional elements “an association unit” (Ln. 2), “an action history storage unit” (Ln. 7), and “a movement plan creation unit” (Ln. 11).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes an association unit”, extracting and storing a barrier condition by “an action history storage unit”, and creating a movement plan by “a movement plan creation unit” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “association unit,” “action history storage unit,” and the “movement plan creation unit”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The association unit, action history storage unit, and the movement plan creation unit are recited at a high level of generality and merely automate the storing, extracting and creating steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to 
Claim 1 does not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Storing, extracting and creating data are fundamental, i.e. WURC, activities performed by servers, such as cloud servers, and computers operating on databases such as the units recited in claim 1.  Further, applicant’s specification does not provide any indication that the storing, extracting and creating activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claim 1 is: (a) directed toward an abstract idea; (b) does not recite additional elements that integrate the judicial exception into practical application; and (c) does not recites additional elements that amount to 
Claim 2, recites the abstract idea of, “qualify[ing] a degree of a barrier detected based on the image data … .”  This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.    
Claim 2, further recites the additional element “a barrier detection unit.”  This additional element is not sufficient to amount to significantly more than the judicial exception because it fails to integrate the exception into practical application.  As discussed above, the mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes “quantify[ing] a degree of a barrier … “, i.e. via a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “barrier detection unit” merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The barrier detection unit is recited at a high level of generality and merely automates the qualifying step.
Claim 3, recites the additional element “wherein data of the action history includes: shot image data of a level difference as the barrier condition; and acceleration data at the time of passage on the level difference with a wheelchair.” This additional element fails to integrate the 
Claim 4, recites the additional elements:
“wherein the action history storage unit extracts and stores the barrier condition further based on an action history of a different wheelchair user from the wheelchair user, and 
the movement plan creation unit creates the movement plan for the wheelchair user based on the barrier condition of the different wheelchair user from the wheelchair user acquired with reference to the action history storage unit.” These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the elements “extracts and stores the barrier condition …” and “creates a movement plan … ” add insignificant extra-solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual obtaining, recalling, and planning the movement plan.
Claims 5-12, recite the additional element “display[ing] the movement plan and the image data … .“  This limitation further limits the abstract idea without integrating the idea into practical application or significantly more.  The limitation adds insignificant extra-solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre or post solution activity, such as an individual obtaining and recalling a movement plan.
Claims 5-12, further recite the additional element “a display unit.” This additional element is not sufficient to amount to significantly more than the judicial 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Japanese Patent Publication Number JP-2003-245310 to Kasagi et al. (hereafter Kasagi).
As per claim 1, Kasagi discloses a wheelchair user support mapping system (see at least Kasagi, [0026] disclosing that wheelchair 1 includes a vehicle body frame 15) comprising:
an association unit configured to store actual image data of a location corresponding to a predetermined position on a map in such a way as to be capable of outputting the image data while associating the image data with the predetermined position on the map (see at least Kasagi, [0028] disclosing that the 
an action history storage unit configured to extract and store a barrier condition, which constitutes a criterion for passability and impassability, based on an action history of a wheelchair user (see at least Kasagi, [0055] disclosing that the navigation decision unit 20 references point of interest information stored in the POI information DB 17 as well as constraints and preference information included in the user profile to decide a route suited to the user profile stored in the user profile DB 15, while also accounting for factors such as the accessibility and barrier-free nature of a location, environmental conditions, and crowding conditions); and
a movement plan creation unit configured to create a movement plan for the wheelchair user based on the barrier condition acquired with reference to the action history storage unit (see at least Kasagi, [0028] disclosing that the degree of the barrier is a step (distinguishing up and down and the size of the step), a slope (direction and angle of slope), a road width, and the like; [0030] disclosing that the barrier information 100 is stored in the ROM 44 which is the barrier database; and [0042] and [0046] disclosing that outputs of the sensors 5, 6, 7, and 8 for collecting barrier information are input to the barrier information detection unit 21, and barrier information including the presence / absence of a barrier and the degree of the barrier is detected, and that position detection unit 22 detects the current position of the wheelchair based on the reception information of the GPS receiving device 12).
As per claim 2, Kasagi discloses all of the limitations of claim 1, as discussed above.  Kasagi further discloses the wheelchair user support mapping system … further comprising: a barrier detection unit configured to quantify a degree of a barrier detected based on the image data (see at least Kasagi, [0022] disclosing that tilt sensor 5, a distance sensor 6, a CCD camera 7, and an acceleration sensor 8 are connected to the CPU 3 as means for collecting barrier information,  that acceleration sensor 8 detects a step by collision detection, that distance sensor 6 detects the size of the step by sensing the distance to the traveling surface, and that inclination sensor 5 detects the inclination angle of the road surface).
As per claim 3, Kasagi discloses all of the limitations of claim 1, as discussed above.  Kasagi further discloses the wheelchair user support mapping system according …  wherein data of the action history include: shot image data of a level difference as the barrier condition (see at least Kasagi, [0022] disclosing that tilt sensor 5, a distance sensor 6, a CCD camera 7, and an acceleration sensor 8 are connected to the CPU 3 as means for collecting barrier information, and that CCD camera 7 detects the fault as image data); and acceleration data at the time of passage on the level difference with a wheelchair (see at least Kasagi, [0022] disclosing that tilt sensor 5, a distance sensor 6, a CCD camera 7, and an acceleration sensor 8 are connected to the CPU 3 as means for collecting barrier information,  that acceleration sensor 8 detects a step by collision detection, that distance sensor 6 detects the size of the step by sensing the distance to the traveling surface, and that inclination sensor 5 detects the inclination angle of the road surface).
As per claim 4, Kasagi discloses all of the limitations of claim 1, as disclosed above.  Kasagi further discloses wherein the action history storage unit extracts and stores the barrier condition further based on an action history of a different wheelchair user from the wheelchair user (see at least Kasagi, [0010] disclosing that barrier information is accumulated and shared by a plurality of low-speed moving vehicles; and  [0037] disclosing that barrier information is acquired from a plurality of providers) and 
the movement plan creation unit creates the movement plan for the wheelchair user based on the barrier condition of the different wheelchair user from the wheelchair user acquired with reference to the action history storage unit (see at least Kasagi, Fig. 10, [0046] disclosing that route P from the current position CP to the destination DS is displayed on the display device, and map data and barrier information on the available route avoiding the barrier will be displayed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi as applied to claims 1, 2, 3 and 4 above, and further in view of Japanese Patent Application Number JP-2013-117766 to Hagiwara.
As per claim 5, Kasagi discloses all of the limitations of claim 1, as discussed above.  But Kasagi does not explicitly disclose a display unit configured to display the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan created by the movement plan creation unit.
However, Hagiwara discloses this limitation (see at least Hagiwara, [0070] disclosing that notification unit 3 is used as a display unit for displaying an image, the control unit 12 obtains a detour from GPS for a pedestrian road where the user 600 cannot travel in the wheelchair 500.  Further control unit 12 may be configured 
Kasagi and Hagiwara are analogous art to claim 5 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Hagiwara is directed to a system providing route guidance information, such as a map indicating obstacles and slopes, that assists wheelchair users (see Hagiwara, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system that accumulates barrier information, as disclosed in Kasagi, to provide the benefit of displaying the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan, as disclosed in Hagiwara.  Doing so would provide the benefit of notifying the user of the presence or absence of a level difference and prevent the user from riding on the barrier, causing an imbalance and a fall (see at least Hagiwara, [0005]).
As per claim 7, Kasagi discloses all of the limitations of claim 2, as discussed above.  But Kasagi does not explicitly disclose a display unit configured to display the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan created by the movement plan creation unit.

Kasagi and Hagiwara are analogous art to claim 7 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Hagiwara is directed to a system providing route guidance information, such as a map indicating obstacles and slopes, that assists wheelchair users (see Hagiwara, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system that accumulates barrier information, as disclosed in Kasagi, to provide the benefit of displaying the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan, as disclosed in Hagiwara.  Doing so would provide the benefit of notifying the user of the presence or absence of a level difference and prevent the user from riding on the barrier, causing an imbalance and a fall (see at least Hagiwara, [0005]).
As per claim 9, Kasagi discloses all of the limitations of claim 3, as discussed above.  But Kasagi does not explicitly disclose a display unit configured to display the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan created by the movement plan creation unit.
However, Hagiwara discloses this limitation (see at least Hagiwara, [0070] disclosing that notification unit 3 is used as a display unit for displaying an image, the control unit 12 obtains a detour from GPS for a pedestrian road where the user 600 cannot travel in the wheelchair 500.  Further control unit 12 may be configured to notify the notification unit 3 of the travel route as a detour that can be traveled by the obtained wheelchair 500 as a search result of the route search by a display image.).
Kasagi and Hagiwara are analogous art to claim 9 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Hagiwara is directed to a system providing route guidance information, such as a map indicating obstacles and slopes, that assists wheelchair users (see Hagiwara, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system that accumulates barrier information, as disclosed in Kasagi, to provide the benefit of displaying the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based 
As per claim 11, Kasagi discloses all of the limitations of claim 4, as discussed above.  But Kasagi does not explicitly disclose a display unit configured to display the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan created by the movement plan creation unit.
However, Hagiwara discloses this limitation (see at least Hagiwara, [0070] disclosing that notification unit 3 is used as a display unit for displaying an image, the control unit 12 obtains a detour from GPS for a pedestrian road where the user 600 cannot travel in the wheelchair 500.  Further control unit 12 may be configured to notify the notification unit 3 of the travel route as a detour that can be traveled by the obtained wheelchair 500 as a search result of the route search by a display image.).
Kasagi and Hagiwara are analogous art to claim 11 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Hagiwara is directed to a system providing route guidance information, such as a map indicating obstacles and slopes, that assists wheelchair users (see Hagiwara, abstract).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system that accumulates barrier information, as disclosed in Kasagi, to provide the benefit of displaying the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan, as disclosed in Hagiwara.  Doing so would provide the benefit of notifying the user of the presence or absence of a level difference and prevent the user from riding on the barrier, causing an imbalance and a fall (see at least Hagiwara, [0005]).
Claims 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi as applied to claims 1, 2, 3 and 4 above, and further in view of Japanese Patent Application Number JP-2010-020702 to Ohashi.
As per claim 6, Kasagi discloses all of the limitations of claim 1, as discussed above.  Kasagi further disclose a display unit configured to displace image data …. (see at least Kasagi, [0116] disclosing that FIG. 10 on the navigation screen, a route 41 for successively experiencing multiple attractions as shown on a map image 45, for example. The route 41 is a route that goes from a start point, to the loading area 47a of a first attraction that the user is scheduled to experience, to a second attraction loading area 47b, to a third show watching location 47c; [0118]; and [0119]). But Kasagi does not explicitly disclose display[ing] the movement plan and the image data in advance before the wheelchair user starts a movement.
However, Ohashi discloses this limitation (see at least Ohashi, [0014] disclosing that the screen display unit displays the barrier type specified by the 
Kasagi and Ohashi are analogous art to claim 6 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Ohashi is directed to a method of collecting and providing wheelchair users with barrier information (see Ohashi, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system that accumulates barrier information, as disclosed in Kasagi, to provide the benefit of displaying the movement plan and the image data in advance before the wheelchair user starts a movement, as disclosed in Hagiwara.  Doing so would allow the wheelchair user to determine an optimum route of travel to avoid barriers (see at least Ohashi, [0014]; and [0015]).
As per claim 8, Kasagi discloses all of the limitations of claim 2, as discussed above. Kasagi further disclose a display unit configured to displace image data …. (see at least Kasagi, [0116] disclosing that FIG. 10 on the navigation screen, a route 41 for successively experiencing multiple attractions as shown on a map image 45, for example. The route 41 is a route that goes from a start point, to the loading area 47a of a first attraction that the user is scheduled to experience, to a display[ing] the movement plan and the image data in advance before the wheelchair user starts a movement.
However, Ohashi discloses this limitation (see at least Ohashi, [0014] disclosing that the screen display unit displays the barrier type specified by the barrier type specifying unit together with the map information so that the barrier type can be identified, so that the user who sees the screen display unit recognizes the barrier type in advance on the map, and thus the user can easily determine the route on which the user should travel with the low-speed vehicle; [0026]; [0045]; and [0046]).
Kasagi and Ohashi are analogous are to claim 8 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Ohashi is directed to a method of collecting and providing wheelchair users with barrier information (see Ohashi, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system that accumulates barrier information, as disclosed in Kasagi, to provide the benefit of displaying the movement plan and the image data in advance before the wheelchair user starts a movement, as disclosed in Hagiwara.  Doing so would allow the wheelchair user to determine an optimum route of travel to avoid barriers (see at least Ohashi, [0014]; and [0015]).
As per claim 10, Kasagi discloses all of the limitations of claim 3, as discussed above.  Kasagi further disclose a display unit configured to displace image data …. (see at least Kasagi, [0116] disclosing that FIG. 10 on the navigation screen, a route 41 for successively experiencing multiple attractions as shown on a map image 45, for example. The route 41 is a route that goes from a start point, to the loading area 47a of a first attraction that the user is scheduled to experience, to a second attraction loading area 47b, to a third show watching location 47c; [0118]; and [0119]). But Kasagi does not explicitly disclose display[ing] the movement plan and the image data in advance before the wheelchair user starts a movement.
However, Ohashi discloses this limitation (see at least Ohashi, [0014] disclosing that the screen display unit displays the barrier type specified by the barrier type specifying unit together with the map information so that the barrier type can be identified, so that the user who sees the screen display unit recognizes the barrier type in advance on the map, and thus the user can easily determine the route on which the user should travel with the low-speed vehicle; [0026]; [0045]; and [0046]).
Kasagi and Ohashi are analogous are to claim 10 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Ohashi is directed to a method of collecting and providing wheelchair users with barrier information (see Ohashi, abstract).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system that accumulates barrier information, as disclosed in Kasagi, to provide the benefit of displaying the movement plan and the image data in advance before the wheelchair user starts a movement, as disclosed in Hagiwara.  Doing so would allow the wheelchair user to determine an optimum route of travel to avoid barriers (see at least Ohashi, [0014]; and [0015]).
As per claim 12, Kasagi discloses all of the limitations of claim 4, as discussed above.  Kasagi further disclose a display unit configured to displace image data …. (see at least Kasagi, [0116] disclosing that FIG. 10 on the navigation screen, a route 41 for successively experiencing multiple attractions as shown on a map image 45, for example. The route 41 is a route that goes from a start point, to the loading area 47a of a first attraction that the user is scheduled to experience, to a second attraction loading area 47b, to a third show watching location 47c; [0118]; and [0119]). But Kasagi does not explicitly disclose display[ing] the movement plan and the image data in advance before the wheelchair user starts a movement.
However, Ohashi discloses this limitation (see at least Ohashi, [0014] disclosing that the screen display unit displays the barrier type specified by the barrier type specifying unit together with the map information so that the barrier type can be identified, so that the user who sees the screen display unit recognizes the barrier type in advance on the map, and thus the user can easily determine the route on which the user should travel with the low-speed vehicle; [0026]; [0045]; and [0046]).

Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system that accumulates barrier information, as disclosed in Kasagi, to provide the benefit of displaying the movement plan and the image data in advance before the wheelchair user starts a movement, as disclosed in Hagiwara.  Doing so would allow the wheelchair user to determine an optimum route of travel to avoid barriers (see at least Ohashi, [0014]; and [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2021/0129345 to Liu et al. discloses an association unit  (see at least, [Fig. 2, [0096]), an action history storage unit (see at least, Fig. 2, [0107], Fig. 20, and [0048]), a movement plan creation unit (see at least, [0041], [0106]), a display unit (see at least, [0070]), and shot data (see at least, [0050]); and U.S. Patent Publication 2017/0229045 to Mukaiyama et al. discloses an action history storage unit  (see at least, [0055]) and a display unit (see at least, [0116]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666